Title: To Benjamin Franklin from John Whitehurst, 12 April 1774
From: Whitehurst, John
To: Franklin, Benjamin


Dear Sir
Derby 12 April. 1774
Miss Moresby, the Young lady for whom you so kindly applyed to Mr. West, for his instructions; is now at a loss for some person to introduce her, should it be convenient to you, to do her that friendly office, I should esteem it a singular favour; but if not, I have desired Mr. Bentley to do it. Mrs. Kirk the bearer and her niece will wait upon you, any hour for that purpose.
I am much concerned to hear you have thoughts of leaving England soon, but I hope it will not happen before I come to London, who am Sir Your Most Obedient Servant
John Whitehurst
 
Addressed: To / Docr. Franklin / Mrs. Stevensons Craven / Street the Strand  Charing / Cross / London
